                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 ANTHONY PARISH,

                      Petitioner,

               v.                                 CAUSE NO.: 3:18CV220-PPS/MGG

 WARDEN,

                      Respondent.

                                 OPINION AND ORDER

       Anthony Parish, a prisoner without a lawyer, filed a habeas corpus petition

pursuant to 28 U.S.C. § 2254 challenging a prison disciplinary hearing where a hearing

officer found him guilty of Possession of a Cellular Communications Device in violation

of Indiana Department of Correction offense code A-121. ECF 2 at 1; ECF 13-9. Parish

was docked 120 days of earned credit time and demoted from Credit Class 1 to Credit

Class 2 as a result. ECF 13-9.

       Parish raises three grounds for relief. Though they are worded differently, both

Grounds One and Three assert there was insufficient evidence to find him guilty. In the

disciplinary context, “the relevant question is whether there is any evidence in the

record that could support the conclusion reached by the disciplinary board.”

Superintendent v. Hill, 472 U.S. 445, 455–56 (1985). “In reviewing a decision for some

evidence, courts are not required to conduct an examination of the entire record,

independently assess witness credibility, or weigh the evidence, but only determine

whether the prison disciplinary board’s decision to revoke good time credits has some
factual basis.” McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (quotation marks

omitted).

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so long
       as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).

       Here are the relevant facts. A search of Parish’s cell was conducted on April 4,

2017. ECF 13-1. The conduct report documenting the search states:

       While inspecting property belonging to ofd. Parrish [sic], Anthony #166842
       N-427, I noticed the hairbrush appeared to be altered. Upon further
       inspection the brush was found to be altered and contained a cellular
       communication device. Near the same area where the phone was found a
       coca butter tube was also found that contained a 16 Gb memory device.
       Both of the items were found in a hygiene tote labeled with Parrish’s [sic]
       information on his bed area.

Id. The cell phone and memory device were confiscated (ECF 13-2), photographs of each

were taken (ECF 13-3), and the evidence was logged and delivered to an evidence

locker by the guard on the same day the search was conducted (ECF 13-4). Parish was

charged with Possession of a Cellular Communications Device in violation of offense

code A-121 which prohibits the “[u]nauthorized use or possession of any cellular

telephone or other wireless or cellular communications device.” Adult Disciplinary

Process, Appendix I: Offenses. http://www.in.gov/idoc/files/02-04-



                                             2
101_APPENDIX_I-OFFENSES_6-1-2015(1).pdf (last visited March 6, 2019). In this

context, “possession” is defined as:

         On one’s person, in one’s quarters, in one’s locker or under one’s physical
         control. For the purposes of these procedures, offenders are presumed to be
         responsible for any property, prohibited property or contraband that is
         located on their person, within their cell or within areas of their housing,
         work, educational or vocational assignment that are under their control.
         Areas under an offender’s control include, but are not limited to: the door
         track, window ledge, ventilation unit, plumbing and the offender’s desk,
         cabinet/locker, shelving, storage area, bed and bedding materials in
         his/her housing assignment and the desk, cubicle, work station and locker
         in his/her work, educational or vocational assignment.

The Disciplinary Code for Adult Offenders. https://www.in.gov/idoc/files/02-04-

101_The_Disciplinary_Code_for_Adult_Offenders___6-1-2015.pdf (last visited March 6,

2019).

         Based on the evidence presented, it was not unreasonable or arbitrary for the

hearing officer to have concluded that Parish was guilty of Possession of a Cellular

Device. The conduct report—written by a guard who helped perform the search—

indicates that a cell phone was found hidden within Parish’s personal items on or near

his bed, which clearly falls within the definition of possession noted above. See

McPherson, 188 F.3d at 786 (a conduct report alone is enough evidence to support a

finding of guilt). In addition, a photograph of the confiscated cell phone was taken

contemporaneous to the search, and it was later submitted at the hearing and reviewed

by the hearing officer along with the cell phone itself. While Parish argues that a

photograph of the tote case mentioned in the conduct report should also have been

taken, a factual basis for Parish’s guilt exists without it. Id. Moreover, although



                                              3
prisoners have a right to submit relevant exculpatory evidence, they do not have the

right to create evidence which does not already exist because “[p]rison officials must

have the necessary discretion to keep the hearing within reasonable limits.” Wolff, 418

U.S. at 556; see also Freitas v. Auger, 837 F.2d 806, 812 n.13 (8th Cir. 1988) (holding that

prisoners are not entitled to polygraph tests in disciplinary hearings); Jemison v. Knight,

244 Fed. Appx. 39, 42 (7th Cir. 2007) (noting that IDOC policy applies only to

preexisting evidence and citing Freitas with approval).

       Finally, Parish’s argument that there was insufficient evidence to find him guilty

because an unknown person could have planted the contraband in his cell while he was

in segregation is unavailing. Not only is it speculative, but it conflicts with IDOC’s

definition of possession which presumes that offenders are responsible for any property

located within their cell or within areas of their housing. The fact that Parish was placed

in segregation the day before the search occurred and his property was left

“unattended” does not, without more, render Parish incapable of possessing the items

left behind in his cell. And in any event, even when multiple inmates have control over

a space, an offender can be found to have constructive possession of contraband. See

Hamilton v. O'Leary, 976 F.2d 341, 346 (7th Cir. 1992) (finding “some evidence” of a

prisoner’s possession of a weapon found in a cell shared with three other inmates); see

also Quintanilla v. O’Brien, 127 Fed. Appx. 887, 889 (7th Cir. 2005) (finding that, although

petitioner’s cell door was kept unlocked during the daytime and was potentially

accessible by 240 other inmates, it would be “unreasonable to ascribe an equal

probability of guilt to the entire prison population” absent evidence that other prisoners


                                               4
had entered his cell). The hearing officer considered Parish’s argument that he was in

segregation when the search was conducted but determined that Parish was guilty of

possessing the cell phone based on the conduct report and the photographs that existed.

ECF 13-9. In sum, there is plainly “some evidence” of Parish’s guilt in the record. Webb,

224 F.3d at 652.

       In Ground Two, Parish argues that he was denied due process because his

“contact visits were taken from him for 6 months but this punishment was never

written down at DHB on his sanction form.” ECF 2 at 2. He claims that he was not

notified of this punishment until weeks after the disciplinary hearing had concluded. Id.

A “contact visit” is defined as “[a] visit in which the offender and visitor(s) are not

physically separated.” Policy and Administrative Procedure Manual: Offender

Visitation. https://www.in.gov/idoc/files/02-01-

102%20OFFENDER%20VISITATION%20EFF%2010-01-16.pdf (last visited March 6,

2019). Even assuming Parish’s allegations are true, the restrictions related to his

visitation privileges did not lengthen the duration of his confinement, so he cannot

challenge those restrictions in a habeas corpus proceeding. Hadley v. Holmes, 341 F.3d

661, 664 (7th Cir. 2003); see also Moran v. Sondalle, 218 F.3d 647, 650-51 (7th Cir. 2000)

(sanctions such as administrative segregation, loss of visitation privileges, and loss of a

prison job do not implicate a prisoner’s liberty interests and cannot form a basis for

habeas relief).

       If Parish wants to appeal this order, he does not need a certificate of appealability

because he is challenging a prison disciplinary proceeding. See Evans v. Circuit Court,


                                              5
569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma pauperis on

appeal because, pursuant to 28 U.S.C. § 1915(a)(3), an appeal in this case could not be

taken in good faith.

      ACCORDINGLY:

      Anthony Parish’s petition for writ of habeas corpus is DENIED. The clerk is

DIRECTED to close this case.

      SO ORDERED on March 8, 2019.

                                                  /s/ Philip P. Simon
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            6
